
	
		II
		110th CONGRESS
		2d Session
		S. 16
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for certain land to be held in trust for the
		  Burns Paiute Tribe.
	
	
		1.Land held in trust for Burns
			 Paiute Tribe
			(a)Land To be held
			 in trustThe Secretary of the Interior shall take into trust for
			 the benefit of the Burns Paiute Tribe of the Burns Paiute Indian Colony of
			 Oregon any real property located in Malheur County, Oregon, that is conveyed or
			 otherwise transferred to the Secretary if, at the time of the conveyance or
			 transfer, no adverse legal claim (including an outstanding lien, mortgage, or
			 tax) exists with respect to the property.
			(b)Land To be part
			 of reservationLand taken into trust under subsection (a) shall
			 be considered to be part of the Burns Paiute Reservation.
			(c)Land into trust
			 for gamingLand taken into trust under subsection (a) shall
			 be—
				(1)considered to be
			 Indian lands (as defined in section 4 of the Indian Gaming Regulatory Act (25
			 U.S.C. 2703)); and
				(2)eligible for
			 class I gaming, class II gaming, and class III gaming (as defined in that
			 section) in accordance with that Act (25 U.S.C. 2701 et seq.).
				
